
	

115 HR 5483 : Special Registration for Telemedicine Clarification Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5483
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To impose a deadline for the promulgation of interim final regulations in accordance with section
			 311(h) of the Controlled Substances Act (21 U.S.C. 831(h)) specifying the
			 circumstances in which a special registration may be issued to a
			 practitioner to engage in the practice of telemedicine, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Special Registration for Telemedicine Clarification Act of 2018. 2.Deadline for interim final regulations for a special registration To engage in the practice of telemedicineSection 311(h)(2) of the Controlled Substances Act (21 U.S.C. 831(h)(2)) is amended by striking The Attorney General shall, with the concurrence of the Secretary, promulgate regulations and inserting Not later than 1 year after the date of enactment of the Special Registration for Telemedicine Clarification Act of 2018, the Attorney General shall, with the concurrence of the Secretary, promulgate interim final regulations.
		
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
